 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 1 of 25 Page ID #:3410



1    Ashwin J. Ram (SBN 227513)               John L. Littrell (SBN 221601)
2    aram@steptoe.com                         jlittrell@bklwlaw.com
     Michael A. Keough (SBN 327037)           Ryan V. Fraser (SBN 272196)
3    mkeough@steptoe.com                      rfraser@bklwlaw.com
4    Meghan L. Newcomer (pro hac vice)        BIENERT KATZMAN LITTRELL
     mnewcomer@steptoe.com                    WILLIAMS, LLP
5    Nicholas P. Silverman (pro hac vice)     601 W. 5th Street, Suite 720
6    nsilverman@steptoe.com                   Los Angeles, CA 90071
     STEPTOE & JOHNSON LLP                    Telephone: (213) 528-3400
7    633 West Fifth Street, Suite 1900        Facsimile: (949) 369-3701
8    Los Angeles, CA 90071
     Telephone: (213) 439-9400                Counsel for Defendant Marietta Terabelian
9    Facsimile: (213) 439-9599
10   Counsel for Defendant Richard Ayvazyan
11
12                           UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14                                              Case No. 20-cr-579 (SVW)
15   UNITED STATES OF AMERICA,
                                                DEFENDANTS RICHARD
16
                       Plaintiff,               AYVAZYAN’S AND MARIETTA
17                                              TERABELIAN’S JOINT NOTICE
                        v.                      OF MOTION AND MOTION FOR A
18
                                                KASTIGAR HEARING, TO
19   RICHARD AYVAZYAN,                          DISQUALIFY THE PROSECUTION
     MARIETTA TERABELIAN,                       TEAM, AND TO DISMISS
20
     et al.,
21                                              Hon. Stephen V. Wilson
22
                       Defendants.              Current Hearing Date:   June 14, 2021
23                                              Requested Hearing Date: June 7, 2021
                                                Time:                   11:00 a.m.
24
25
26
27
28

      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 2 of 25 Page ID #:3411



1           NOTICE OF MOTION AND MOTION FOR KASTIGAR HEARING, TO
2              DISQUALIFY THE PROSECUTION TEAM, AND TO DISMISS
3    TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
4            PLEASE TAKE NOTICE that on Monday, June 7, 2021; Monday, June 14,
5    2021; or as soon thereafter as this counsel may be heard in Courtroom 10A of this
6    Court at 350 W. 1st Street, 10th Floor, Los Angeles, CA 90012, Defendant Richard
7    Ayvazyan (“Ayvazyan”) and Defendant Marietta Terabelian (“Terabelian”), through
8    undersigned counsel, will move the Court (i) to hold a Kastigar hearing to confirm the
9    government has used information directly or indirectly derived from tainted evidence,
10   (ii) to disqualify the prosecution team, and (iii) to dismiss the case as a result of the
11   pervasive taint caused by seven months of evidentiary and non-evidentiary use of
12   tainted evidence.
13           This motion is based on this notice, the accompanying memorandum of points
14   and authorities, the Declaration of Ashwin J. Ram in support, any reply that Ayvazyan
15   and Terabelian may make, such other evidence and arguments as may be presented at
16   or prior to the hearing, and all records and files in this action.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

          MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 3 of 25 Page ID #:3412



1     Dated: May 17, 2021             Respectfully submitted,
2
                                      STEPTOE & JOHNSON LLP
3
                                      /s/ Ashwin J. Ram
4                                     Ashwin J. Ram (SBN 227513)
5                                     aram@steptoe.com
                                      Michael A. Keough (SBN 327037)
6                                     mkeough@steptoe.com
7                                     Meghan L. Newcomer (pro hac vice)
                                      mnewcomer@steptoe.com
8                                     Nicholas P. Silverman (pro hac vice)
9                                     nsilverman@steptoe.com
                                      633 West Fifth Street, Suite 1900
10                                    Los Angeles, CA 90071
11                                    Telephone: (213) 439-9400
                                      Facsimile: (213) 439-9599
12
13                                    Counsel for Defendant Richard Ayvazyan
14                                    BIENERT KATZMAN LITTRELL
15                                    WILLIAMS, LLP
16                                    /s/ John L. Littrell
                                      John L. Littrell (SBN 221601)
17
                                      jlittrell@bklwlaw.com
18                                    Ryan V. Fraser (SBN 272196)
                                      rfraser@bklwlaw.com
19
                                      601 W. 5th Street, Suite 720
20                                    Los Angeles, CA 90071
                                      Telephone: (213) 528-3400
21
                                      Facsimile: (949) 369-3701
22
                                      Counsel for Defendant Marietta Terabelian
23
24
25
26
27
28

     MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 4 of 25 Page ID #:3413



1                                              TABLE OF CONTENTS
2
     I.      BACKGROUND .................................................................................................... 2
3
     II.     THE FIFTH AMENDMENT PLACES A HEAVY BURDEN ON THE
4            GOVERNMENT TO PROVE THAT IT HAS NOT USED AND WILL
             NOT USE INFORMATION DIRECTLY OR INDIRECTLY DERIVED
5            FROM TAINTED EVIDENCE.............................................................................. 4
6            A.       KASTIGAR APPLIES TO THE COMPELLED STATEMENTS
                      FROM MIAMI INTERNATIONAL AIRPORT ......................................... 4
7
             B.       DURING THE KASTIGAR HEARING, THE GOVERNMENT
8                     MUST PROVE THAT IT HAS NOT USED AND WILL NOT USE
                      ANY DIRECTLY OR INDIRECTLY DERIVED INFORMATION
9                     IN EITHER EVIDENTIARY OR NON-EVIDENTIARY WAYS ............. 8
10                      1.       The Government Must Disprove Evidentiary Use .......................... 9
11                      2.       The Government Must Disprove Non-Evidentiary Use................ 10
12   III.    THE GOVERNMENT CANNOT MEET ITS BURDEN OF
             DISPROVING EVIDENTIARY OR NON-EVIDENTIARY USE .................... 11
13
             A.       THE GOVERNMENT WAS EXPOSED TO A BROAD ARRAY
14                    OF TAINTED INFORMATION AND INCORPORATED THAT
                      INFORMATION INTO ITS INVESTIGATION AND
15                    PROSECUTION......................................................................................... 12
16           B.       THE MAJORITY OF THE GOVERNMENT’S INVESTIGATION
                      OCCURRED AFTER EXPOSURE TO TAINTED EVIDENCE ............. 14
17
     IV.     CONCLUSION ..................................................................................................... 17
18
19
20
21
22
23
24
25
26
27
28
                                        i
          MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 5 of 25 Page ID #:3414



1                                             TABLE OF AUTHORITIES
2
                                                                                                                        Page(s)
3
     Cases
4
     Bram v. United States,
5
        168 U.S. 532 (1897) ..................................................................................................... 7
6
     Chavez v. Martinez,
7      538 U.S. 760 (2003) ..................................................................................................... 5
8
     Counselman v. Hitchcock,
9      142 U.S. 547 (1892) ..................................................................................................... 5
10   In re Grand Jury Subpoena,
11       670 F.3d 1335 (11th Cir. 2012) ................................................................................... 7
12   In re Grand Jury Subpoena,
         75 F.3d 446 (9th Cir. 1996) ......................................................................................... 7
13
14   Greene v. Johnson,
       No. 12-cv-1824, 2013 WL 950788 (S.D. Cal. Feb. 4, 2013) ...................................... 5
15
     Kastigar v. United States,
16
       406 U.S. 441 (1972) ............................................................................................ passim
17
     Malloy v. Hogan,
18     378 U.S. 1 (1964) ......................................................................................................... 6
19
     United States v. Allen,
20     864 F.3d 63 (2d Cir. 2017)........................................................................................... 9
21   United States v. Anderson,
22     79 F.3d 1522 (9th Cir. 1996) ....................................................................................... 6
23   United States v. Antelope,
24     395 F.3d 1128 (9th Cir. 2005) ..................................................................................... 6

25   United States v. Benson,
       12-cr-00480, 2015 WL 1064738 (N.D. Cal. Mar. 11, 2015)....................................... 7
26
27   United States v. Benson,
       No. 12-cr-00480, 2016 WL 215233 (N.D. Cal. Jan. 19, 2016) .......................... passim
28
                                     ii
       MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 6 of 25 Page ID #:3415



1    United States v. Crowson,
2      828 F.2d 1427 (9th Cir. 1987) ............................................................................. 15, 16

3    United States v. Danielson,
       325 F.3d 1054 (9th Cir. 2003) ............................................................................ passim
4
5    United States v. Dudden,
       65 F.3d 1461 (9th Cir. 1995) ......................................................................... 5, 8, 9, 10
6
     United States v. Gardner,
7
       22 M.J. 28 (C.M.A. 1986).......................................................................................... 11
8
     United States v. Hampton,
9      775 F.2d 1479 (11th Cir. 1985) ......................................................................... 8, 9, 10
10
     United States v. Hsia,
11     131 F. Supp. 2d 195 (D.D.C. 2001) ................................................................... 8, 9, 11
12   United States v. Hubbell,
13     530 U.S. 27 (2000) ....................................................................................................... 6
14   United States v. Lacey,
       86 F.3d 956 (10th Cir. 1996) ..................................................................................... 11
15
16   United States v. Mapelli,
       971 F.2d 284 (9th Cir. 1992) .............................................................................. passim
17
18   United States v. Mapes,
       59 M.J. 60 (C.A.A.F. 2003) ....................................................................................... 11
19
     United States v. Montoya,
20     45 F.3d 1286 (9th Cir. 1995) ........................................................................... 8, 15, 16
21
     United States v. North,
22     910 F.2d 843 (D.C. Cir. 1990) ..................................................................................... 9
23   United States v. North,
24     920 F.2d 940 (D.C. Cir. 1990) ..................................................................................... 9
25   United States v. Oriho,
26     969 F.3d 917 (9th Cir. 2020) ....................................................................................... 7

27   United States v. Patane,
       542 U.S. 630 (2004) ................................................................................................. 5, 6
28
                                    iii
       MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 7 of 25 Page ID #:3416



1    United States v. Schmidgall,
2      25 F.3d 1523 (11th Cir. 1994) ..................................................................................... 9

3    United States v. Schwimmer,
       882 F.2d 22 (2d Cir. 1989)......................................................................................... 11
4
5    United States v. Semkiw,
       712 F.2d 891 (3d Cir. 1983) ...................................................................................... 11
6
     United States v. Zielzinsky,
7
       740 F.2d 727 (9th Cir. 1984) ....................................................................................... 9
8
     Statutes
9
     18 U.S.C. § 6002 ........................................................................................................... 5, 6
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    iv
       MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 8 of 25 Page ID #:3417



1                    MEMORANDUM OF POINTS AND AUTHORITIES
2
           In its April 27, 2021 Order, the Court held that the government violated the Fifth
3
     Amendment by unlawfully compelling Richard Ayvazyan and Marietta Terabelian to
4
     provide phone passcodes. The Court therefore suppressed the core of the government’s
5
     case against Ayvazyan and Terabelian: cell phones and digital devices containing over
6
     500,000 pages of data (or the equivalent thereof). The government therefore bears the
7
     affirmative duty of disproving any use of either the compelled statements or any
8
     information or evidence directly or indirectly derived from those statements. Kastigar
9
     v. United States, 406 U.S. 441, 462 (1972) (emphasizing that this is a “heavy burden”).
10
     The prohibition on using tainted information or evidence applies to both use at trial and
11
     use in front of the grand jury, and applies to both evidentiary use and non-evidentiary
12
     use, including, but not limited to, assisting in focusing the investigation, deciding to
13
     initiate prosecution, refusing to plea bargain, interpreting evidence, and generally
14
     planning trial strategy.
15
           Under the circumstances of this case, it will be impossible for the government to
16
     carry its heavy burden of proof. The tainted evidence was seized at the outset of the
17
     investigation, before the government conducted the vast majority of evidentiary review
18
     or witness outreach. Within two days of the unlawful seizure, the government’s case
19
     agent testified to the crucial importance of the tainted evidence in altering the
20
     government’s theory of the case. Since then the government has sworn out affidavits,
21
     filed indictments, and submitted briefs to this Court arguing that altered theory. It
22
     stands to reason that the government has likewise issued tainted subpoenas and
23
     conducted tainted investigation based on that altered theory.
24
           The case agent’s testimony, however, does not stand alone. The unlawful seizure
25
     of now-suppressed electronic devices returned a broad array of tainted evidence, some
26
     of which was photographed by border officers and sent to the government’s trial team,
27
     including, for example, the name and contact information for the witness that the
28
                                    1
      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 9 of 25 Page ID #:3418



1    government would later approach and reference to the Court as its “inside witness,” see
2    Apr. 2, 2021 Hr’g Tr. at 25 (Dkt. 289-4). The tainted evidence is also connected to
3    multiple allegations in the indictment and counts added to the superseding indictment
4    reflecting newly investigated loans, companies, and defendants. See infra § III.A. The
5    government refused to substantively respond to the defendants’ May 7 request for
6    information regarding the extent and scope of the taint, see Ram Decl. Ex. A, B,1 but it
7    appears that the taint of the October 19, 2020 misconduct enveloped the government’s
8    case theory, team, and investigation. The result is that there is no way for the
9    government to separate the pre-October 19 portions of its case theory and trial planning
10   from the tainted portions, and when combined with the practical impossibility of
11   disqualification under the circumstances, dismissal is simply inevitable.
12   I.       BACKGROUND
13            This case began on June 16, 2020 as an investigation of three individuals, Iuliia
14   Zhadko, T.P., and V.A., in response to a referral from Wells Fargo—contrary to the
15   government’s in-court representations that the case began in response to an expert’s
16   audit of SBA files for hallmarks of fraud, see Apr. 2, 2021 Tr. at 15 (Dkt. 289-4).2
17   Ayvazyan became a “subject” two months later because he purchased a home using
18   contributions from multiple people, including Zhadko, and because he had previously
19   been considered a “possible participant” in a mortgage fraud investigation that the FBA
20   closed in 2019. See Reply Supp. Mot. to Dismiss for Prosecutorial Misconduct at 11-
21   12 (Dkt. 329); Aug. 4, 2020 Email from Justin Palmerton to Christopher Fenton et al.
22   (Dkt. 310-3). Two months after that, on October 19, 2020, the government executed a
23   pretextual stop3 of Terabelian and Ayvazyan. See Mot. to Suppress at 3-4 (Dkt. 130).
24
     1
25    Citations to “Ram Decl.” refer to the Declaration of Ashwin Ram filed concurrently with this
     motion.
26   2
         See Ram Decl. Ex. C (DOJ_PROD_0000151831). T.P. and V.A. were not indicted.
27   3
      The Court later held that this pretextual stop would have been unlawful if Ninth Circuit law applied
     but did not require suppression based on the Eleventh Circuit location of the search. Apr. 27, 2021
28   Order at 6, 14 (Dkt. 296).
                                        2
          MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 10 of 25 Page ID #:3419



1    Although the government’s request targeted Terabelian, see Dkt. 133-6, Ayvazyan was
2    stopped as well.
3           Terabelian and Ayvazyan were then detained, isolated, and repeatedly
4    interrogated and searched. See Apr. 27, 2021 Order at 15-16 (Dkt. 296). Their
5    repeated requests for counsel were ignored or denied. Id. at 15. After several hours of
6    detention, the Customs and Border Patrol officers (under the direction of the FBI and
7    Agent Palmerton) coerced Terabelian and Ayvazyan into sharing passcodes to the
8    phones in their possession. The officers spent hours searching the phones, during
9    which they viewed an unknown number of files and took photographs of approximately
10   141-196 files. Those 141-196 photographs were transmitted to Agent Palmerton and
11   the rest of the government team along with the seized phones themselves.4 On
12   November 16, 2020, Agents Palmerton and Zellhart reviewed an unknown number of
13   files from the seized phones and took 65 additional photographs. Ram Decl. Ex. D.
14   Except for producing the photographs from CBP, the government has refused to
15   substantively respond to questions regarding which files were analyzed or seized, but it
16   appears to be a bare minimum of 206.
17          These seized images have appeared in government submissions and been
18   referenced by the government during oral argument. See, e.g., Dkt. 152 Ex. 8; Dkt. 219
19   Ex. 4, 5, 6, 7, 8, 9, 10, 11; Apr. 2, 2021 Hr’g Tr. at 10-36 (Dkt. 289-4). Moreover, the
20   seized images had a material effect on the government’s investigation and prosecution.
21   On an immediate level, Ayvazyan transformed from a “subject” suspected of receiving
22   money from Zhadko to an arrestee suspected of being Zhadko. See Oct. 22, 2020 Hr’g
23   Tr. at 23-24 (Dkt. 310-6) (testimony of Agent Palmerton attributing this conclusion to a
24   specific set of images on a seized device). This tainted case theory made its way into
25   the indictment, the superseding indictment, and the government’s submissions to this
26
27   4
       The government refused to substantively respond to Ayvazyan’s May 7 inquiry seeking a list of who
     accessed tainted files on which dates, see Ram Decl. Ex. A, B, which is necessary information with
28   respect to any further transmission of the tainted files or derivative taint.
                                       3
         MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 11 of 25 Page ID #:3420



1    Court. The government’s suspicions about Ayvazyan were not the only taint from its
2    Fifth Amendment violations. As more fully described below in § III.A, the tainted
3    evidence about Zhadko did not stand alone. Instead, the government received and
4    reviewed tainted evidence about a bevy of subjects including charges in the original
5    indictment, charges later added to the superseding indictment, defendants added to the
6    superseding indictment, the witness who would later be approached by the government
7    and become its confidential informant, and other material information.
8           Compelling Terabelian and Ayvazyan to divulge their passcodes violated their
9    Fifth Amendment rights. Because it happened so early in the investigation and its
10   effects were not contained, the taint had nearly seven months to spread and infect
11   everyone and everything involved in the investigation and prosecution.5
12          On May 7, 2021, Ayvazyan wrote to the government seeking discovery on the
13   extent of the derivative taint that has infected the government’s case. Ram Decl. Ex. A.
14   The government refused to voluntarily respond to the substance of Ayvazyan’s letter,
15   and instead replied on May 17, 2021 that it “disagree[s] that [Kastigar] applies here.”
16   Ram Decl. Ex. B. This motion followed.
17   II.    THE FIFTH AMENDMENT PLACES A HEAVY BURDEN ON THE
18          GOVERNMENT TO PROVE THAT IT HAS NOT USED AND WILL NOT
            USE INFORMATION DIRECTLY OR INDIRECTLY DERIVED FROM
19          TAINTED EVIDENCE
20          A.     Kastigar Applies to the Compelled Statements from Miami
21                 International Airport

22          The Fifth Amendment’s Self-Incrimination Clause is “self-executing” (unlike the
23   Fourth Amendment), and the Supreme Court has instructed that “those subjected to
24   coercive police interrogations have an automatic protection from the use of their
25
     5
26     While defendants have no burden to stop evidentiary taint from spreading, Ayvazyan and Terabelian
     informed the government early on—even before indictment—that the Miami airport stop violated their
27   Fourth and Fifth Amendment rights. Their motions to suppress were delayed until March 8, 2021
     because the government refused to make timely disclosure of discovery from CBP and did not even
28   request that discovery until January 2021. See Reply Supp. Mot. to Dismiss at 6-8 (Dkt. 329).
                                       4
         MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 12 of 25 Page ID #:3421



1    involuntary statements (or evidence derived from their statements) in any subsequent
2    criminal trial.” United States v. Patane, 542 U.S. 630, 639-40 (2004) (quoting Chavez
3    v. Martinez, 538 U.S. 760, 769 (2003) (plurality opinion)).
4           The scope of the Fifth Amendment’s automatic protection was established in
5    Kastigar v. United States, 406 U.S. 441 (1972). Kastigar held that the Fifth
6    Amendment prohibits the government from using testimony or other information
7    compelled by the government “or any information directly or indirectly derived from
8    such testimony or other information.” Id. at 453 (“We hold that [this proscription] is
9    coextensive with the scope of the privilege against self-incrimination….”).6 Under the
10   Fifth Amendment, the government cannot use compelled testimony as an investigatory
11   lead, to focus the investigation, or “in any respect” whatsoever. Id. at 460. The Court
12   described this prohibition as “total”; “sweeping”; and “comprehensive.” Id.
13          The Kastigar Court further held that it is the government that bears the “heavy
14   burden” of affirmatively proving that it has not violated this total prohibition on use or
15   derivative use and that “all of the evidence it proposes to use was derived from
16   legitimate independent sources,” that must be “wholly independent of the compelled
17   testimony.” Id. at 460, 461-62. “Before trial, the government must prove the
18   independent sources [of any evidence it intends to use] by a preponderance of the
19   evidence” at a Kastigar hearing. United States v. Dudden, 65 F.3d 1461, 1468 (9th Cir.
20   1995) (vacating sentence due to lack of Kastigar hearing); see Greene v. Johnson, No.
21   12-cv-1824, 2013 WL 950788, at *17 (S.D. Cal. Feb. 4, 2013) (“The government must
22
     6
23     Although Kastigar arose in the context of interpreting the formal immunity statute (18 U.S.C. §
     6002), the Supreme Court held that the statute’s prohibition on direct or indirect use of compelled
24   testimony or derivative information “is coextensive with the scope of the [Fifth Amendment]
     privilege.” Id. at 458 (“This protection coextensive with the privilege is the degree of protection that
25   the Constitution requires….”); see also Counselman v. Hitchcock, 142 U.S. 547, 585-586 (1892)
26   (holding that a previous immunity statute violated the Fifth Amendment’s privilege against self-
     incrimination because it “does not supply a complete protection from all the perils against which the
27   constitutional prohibition was designed to guard …. In view of the constitutional provision a statutory
     enactment, to be valid, must afford absolute immunity against future prosecution for the offence to
28   which the question relates.”).
                                       5
         MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 13 of 25 Page ID #:3422



1    prove the independent nature of its sources before trial by a preponderance of the
2    evidence and a Kastigar hearing is usually required to determine if the government has
3    met its burden.”).
4           The Ninth Circuit has stated plainly: “If a defendant’s statements were compelled
5    in violation of the Fifth Amendment, he is entitled to a Kastigar hearing.” United
6    States v. Anderson, 79 F.3d 1522, 1526 (9th Cir. 1996); accord United States v.
7    Antelope, 395 F.3d 1128, 1141 n.5 (9th Cir. 2005) (holding that for a defendant
8    compelled to disclose information to a counselor, “The scope of the immunity should
9    be consistent with the Supreme Court’s opinion in Kastigar”). The Supreme Court has
10   been equally clear in its discussion of the interconnectivity between different Fifth
11   Amendment issues. See Patane, 542 U.S. at 640 (noting that the prohibition on use and
12   derivative use applies to “those subjected to coercive police interrogations”); United
13   States v. Hubbell, 530 U.S. 27, 45 (2000) (“Given our conclusion that respondent's act
14   of production had a testimonial aspect, at least with respect to the existence and
15   location of the documents sought by the Government's subpoena, respondent could not
16   be compelled to produce those documents without first receiving a grant of immunity
17   under § 6003. As we construed § 6002 in Kastigar, such immunity is coextensive with
18   the constitutional privilege.”). In fact, Kastigar’s holding was explicitly based on the
19   Supreme Court’s assertion that there is “no justification in reason or policy” for
20   according greater protections to immunized testimony than coerced statements,
21   implying that coerced statements receive the same protection it held was sufficient for
22   immunized testimony. Kastigar, 406 U.S. at 462. This Court has already held that the
23   defendants’ statements were compelled in violation of the Fifth Amendment because
24   they were “actually coerced” and “not voluntary.” 7 Kastigar and the Fifth
25   Amendment’s derivative use prohibition therefore apply.
26
     7
       Coercion or involuntariness is the standard for whether a statement is “compelled” and therefore
27   implicates the Fifth Amendment’s Self-Incrimination Clause. Malloy v. Hogan, 378 U.S. 1, 7 (1964)
28   (“Under this test, the constitutional inquiry is … whether the confession was free and voluntary; that

                                       6
         MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 14 of 25 Page ID #:3423



1           This logic played out in a recent case from this circuit involving compelled
2    statements during a competency interview (ordered at the defendant’s request). See
3    United States v. Benson, No. 12-cr-00480, 2016 WL 215233, at *1 (N.D. Cal. Jan. 19,
4    2016). There, the court held that “[a]lthough the defendant failed to invoke the Fifth
5    Amendment prior to submitting to his interviews with [the examining doctor], the Court
6    subsequently held that the statements were compelled and therefore entitled to use and
7    derivative use immunity.” Id. (citing United States v. Benson, 12-cr-00480, 2015 WL
8    1064738, at *4 (N.D. Cal. Mar. 11, 2015)). Similarly, the Ninth Circuit has considered
9    the rights of potential suspects who had been compelled to give statements under threat
10   of loss of employment. See In re Grand Jury Subpoena, 75 F.3d 446, 447 (9th Cir.
11   1996). The court held that as with compulsion by immunity, compulsion of these
12   statements required Kastigar protection against improper use. Id. at 448; see also
13   United States v. Oriho, 969 F.3d 917, 929 (9th Cir. 2020) (“[T]he self-incrimination
14   privilege extends, not just to evidence that might be used in the government’s case-in-
15   chief, but to all evidence that might provide a ‘link in the chain of evidence’ in any
16   future criminal proceeding[.]”)); In re Grand Jury Subpoena, 670 F.3d 1335, 1350-53
17   (11th Cir. 2012) (holding that Kastigar immunity was necessary to compel production
18   of decryption password).
19
20
21
22
     is, it must not be extracted by any sort of threats or violence, nor obtained by any direct or implied
23   promises, however slight, nor by the exertion of any improper influence. … In other words the person
     must not have been compelled to incriminate himself.” (internal quotation marks and citations
24   omitted)); Bram v. United States, 168 U.S. 532, 542 (1897) (“In criminal trials, in the courts of the
     United States, wherever a question arises whether a confession is incompetent because not voluntary,
25   the issue is controlled by that portion of the Fifth Amendment to the constitution of the United States
26   commanding that no person ‘shall be compelled in any criminal case to be a witness against
     himself.”); see Kastigar, 406 U.S. at 462 (“[A] defendant raising a coerced-confession claim under
27   the Fifth Amendment must first prevail in a voluntariness hearing before his confession and evidence
     derived from it become inadmissible.”).
28
                                     7
       MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 15 of 25 Page ID #:3424



1           B.      During the Kastigar Hearing, the Government Must Prove That It
2                   Has Not Used and Will Not Use Any Directly or Indirectly Derived
                    Information In Either Evidentiary or Non-Evidentiary Ways
3
            At a Kastigar hearing, the government bears the “heavy burden” of proving by a
4
     preponderance “that ‘all of the evidence it proposes to use,’ and all of its trial strategy,
5
     were ‘derived from legitimate independent sources.’” United States v. Danielson, 325
6
     F.3d 1054, 1072 (9th Cir. 2003) (quoting Kastigar, 406 U.S. at 460).8 In addition to
7
     this prospective burden of proof, the government must “demonstrate that ‘none of the
8
     evidence presented to the grand jury is derived, directly or indirectly, from the
9
     immunized testimony[.]’” United States v. Hampton, 775 F.2d 1479, 1489 (11th Cir.
10
     1985). “The particular proof that will satisfy the government’s ‘heavy burden,’ …
11
     [varies] from case to case….” Danielson, 325 F.3d at 1072. But “the mere assertion by
12
     the government of ‘the integrity and good faith of the prosecuting authorities’ is not
13
     enough. … Rather, the government must present evidence” to carry its burden. Id.; see
14
     United States v. Mapelli, 971 F.2d 284, 288 (9th Cir. 1992).
15
            The onus is on the government to disprove both evidentiary (§ II.B.1 infra) and
16
     non-evidentiary (§ II.B.2 infra) uses of the tainted information. The government must
17
     prove that it did not use the tainted information or any derivative information in any
18
     respect, including but not limited to:
19
           To interpret evidence, focus the investigation, develop pre-trial strategy, or to
20
             build a case;9
21
22
     8
       Danielson involved the intentional use of a confidential informant to gather information about the
23   defendant’s trial strategy (under the guise of gathering information about new crimes) in violation of
24   the Sixth Amendment. The Ninth Circuit’s discussion of Kastigar hearings was part of its holding
     because it was instructing the district court on remand to conduct a hearing consistent with the
25   Kastigar standard.
     9
26    See, e.g., Dudden, 65 F.3d at 1467; Benson, 2016 WL 215233, at *2; see also Kastigar, 406 U.S. at
     460; United States v. Montoya, 45 F.3d 1286, 1293 (9th Cir. 1995) (“The focus of the inquiry under
27   Kastigar is whether the immunized testimony was in any way used to build a case against [the
     defendants].”); United States v. Hsia, 131 F. Supp. 2d 195, 202 (D.D.C. 2001).
28
                                       8
         MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 16 of 25 Page ID #:3425



1            As an investigatory lead or to uncover other evidence;10
2            To identify, prepare, refresh, or in any way impact the statement of a witness;11
3            To decide to initiate prosecution;12
4            To present evidence or testimony to the grand jury;13
5            To refuse to plea bargain;14
6            To plan or adjust trial strategy such as case theory, anticipating defenses,
7              selecting exhibits, making witness decisions, or planning examinations.15
8              In short, the government must prove that there was no “link in the chain”
9    involving tainted evidence and that Ayvazyan and Terabelian will be left “in
10   substantially the same position” as if their Fifth Amendment rights had never been
11   violated. See Kastigar, 406 U.S. at 462.
12                    1.      The Government Must Disprove Evidentiary Use
13             At the entry-level, Kastigar requires that the government prove that “all of the
14   evidence it proposes to use” and all of the evidence it in fact used in front of the grand
15   jury was derived from wholly independent sources. Danielson, 325 F.3d at 1072
16   (quoting Kastigar, 406 U.S. at 460); Hampton, 775 F.2d at 1489. “Wholly
17   independent” is a high bar. “[T]he government must demonstrate that each step of the
18   investigative chain through which the evidence was obtained is untainted.” United
19   States v. Schmidgall, 25 F.3d 1523, 1528 (11th Cir. 1994) (citing Hampton, 775 F.2d at
20   1489).
21
     10
          See, e.g., Kastigar, 406 U.S. at 460; Dudden, 65 F.3d at 1467; Hsia, 131 F. Supp. 2d at 202.
22
     11
       See, e.g., United States v. North, 910 F.2d 843, 860-63 (“North I”), on pet. for reh’g, 920 F.2d 940
23   (D.C. Cir. 1990) (“North II”); Hampton, 775 F.2d at 1488; see also United States v. Allen, 864 F.3d
     63, 93 (2d Cir. 2017).
24
     12
          See, e.g., Danielson, 325 F.3d at 1072; Dudden, 65 F.3d at 1467.
25   13
       See, e.g., United States v. Zielzinsky, 740 F.2d 727, 733 (9th Cir. 1984); Hampton, 775 F.2d at 1485
26   (11th Cir. 1985).
     14
          See, e.g., Danielson, 325 F.3d at 1072; Hsia, 131 F. Supp. 2d at 202.
27
     15
       See, e.g., Danielson, 325 F.3d at 1072; Mapelli, 971 F.2d at 287; Dudden, 65 F.3d at 1467; Benson,
28   2016 WL 215233, at *4.
                                        9
          MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 17 of 25 Page ID #:3426



1          This inquiry proceeds item-by-item, witness-by-witness, and line-by-line. The
2    government must make an affirmative showing that no grand jury or trial witnesses
3    were identified as a result of the tainted information, no grand jury or trial testimony
4    was shaped or altered as a result of the tainted information, and no grand jury or trial
5    exhibits were obtained, reviewed, interpreted, or used as a result of the tainted
6    information. See, e.g., Danielson, 325 F.3d at 1072; Dudden, 65 F.3d at 1467;
7    Hampton, 775 F.2d at 1489 (government must make “an affirmative showing of an
8    independent source required for each and every item of evidence” that will be presented
9    at trial or was presented to the grand jury). Put simply, the government must prove that
10   the tainted evidence had no effect on the evidence and testimony it has now used or
11   plans to use.
12                   2.   The Government Must Disprove Non-Evidentiary Use
13         The government does not only have an obligation to prove that all of its evidence
14   derives from independent sources; “it must [also] show that … all of its pre-trial and
15   trial strategy was based on independent sources. Strategy in this context is a broad term
16   that includes, but is not limited to, such things as decisions about the scope and nature
17   of the investigation, about what witnesses to call (and in what order), about what
18   questions to ask (and in what order), about what lines of defense to anticipate in
19   presenting the case in chief, and about what to save for possible rebuttal.” Danielson,
20   352 F.3d at 1074; see Mapelli, 971 F.2d at 287 (“The statute expressly proscribes use of
21   information indirectly derived from immunized testimony, not just direct use of the
22   immunized testimony itself. The proscribed indirect use includes planning trial
23   strategy.” (internal quotation marks and citation omitted)); Dudden, 65 F.3d at 1467
24   (“The government may not use the statements to uncover other incriminating evidence,
25   focus the investigation, decide to initiate prosecution, interpret other evidence, or
26   otherwise plan trial strategy.”). As noted in the lengthy list above, non-evidentiary use
27   includes every part of the process of building a case against the defendants.
28
                                   10
      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 18 of 25 Page ID #:3427



1            This case involves a wealth of tainted evidence revealed early in the
2    government’s investigation. The Fifth Amendment violation occurred early in the
3    investigation and has infected both the case agents and government counsel. After the
4    taint spread throughout the government’s case, the government conducted the vast
5    majority of its investigation including document review and analysis, witness
6    identification and interviews, and returning two separate indictments. To Ayvazyan
7    and Terabelian’s knowledge, the government did not create any canned memoranda or
8    transcripts that will cure the broad taint that infected those uses.
9    III.    THE GOVERNMENT CANNOT MEET ITS BURDEN OF DISPROVING
10           EVIDENTIARY OR NON-EVIDENTIARY USE
             The government bears the burden of proving that the case agents and
11
     prosecutors—all of whom were exposed to tainted evidence and had their case
12
     theories shaped by it—will not make even non-evidentiary use of that knowledge or
13
     those case theories. Under ordinary circumstances, the government’s only hope to
14
     avoid dismissal from this level of taint would be to disqualify all prosecutors and case
15
     agents and replace them with a new group.16 While there is no per se rule requiring
16
17   16
        See, e.g., Benson, 2016 WL 215233, at *4 (holding that the government’s trial team had to be
18   disqualified because it could not prove that it would not make “adjustments to trial strategy in light of
     knowledge of [tainted] statements”); United States v. Semkiw, 712 F.2d 891, 895 (3d Cir. 1983)
19   (holding that the government failed to disprove non-evidentiary use of the tainted evidence in part
     because the trial prosecutor “had ‘access’ to the compelled testimony”); United States v. Lacey, 86
20   F.3d 956, 972 (10th Cir. 1996) (holding that no Kastigar violation occurred because the government
     assigned the retrial to a prosecutor who had not been exposed to tainted evidence); United States v.
21   Schwimmer, 882 F.2d 22, 26 (2d Cir. 1989) (advising the government to ensure that prosecutors
22   involved in the retrial were not exposed to tainted testimony in order to avoid non-evidentiary use of
     compelled testimony—such as “focusing additional investigation, planning, cross-examination, or
23   otherwise generally mapping a strategy for retrial”); United States v. Gardner, 22 M.J. 28, 32 (C.M.A.
     1986) (emphasizing that trial judge disqualified prosecutor exposed to tainted evidence and advising
24   future advocates “to ensure that, whenever possible, handling of a subsequent prosecution of an
     immunized witness is entirely removed from any personnel involved in obtaining the immunized
25   testimony”); Hsia, 131 F. Supp. 2d at 201-02 (holding that government committed Kastigar violation
26   in large part “because it took no steps at all to insulate” a supervisor exposed to a summary of tainted
     testimony from Hsia’s case, such as replacing that supervisor). Indeed, two of the four factors
27   weighed by the U.S. Court of Appeals for the Armed Forces relate to whether the government was
     able to avoid exposing the investigation or prosecution team to the tainted information. See United
28   States v. Mapes, 59 M.J. 60 (C.A.A.F. 2003).
                                       11
          MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 19 of 25 Page ID #:3428



1    withdrawal, “[t]he government … often protects against a claim of indirect use by
2    assigning the case to others not exposed and barring communication between them and
3    the prosecutors who obtained the compelled testimony.” Mapelli, 971 F.2d at 287-88
4    (vacating conviction because the government failed to carry its burden of proof that it
5    “made no indirect use of [tainted] testimony”). In this case, however, even
6    disqualification of the prosecution team would be insufficient. Even if the prosecution
7    team is disqualified, any witness tainted (including by information exchanged with
8    these prosecutors and case agents) would require a Kastigar hearing to ensure that their
9    testimony is not tainted by their derivative exposure to tainted evidence.
10         A.     The Government Was Exposed to a Broad Array of Tainted
11                Information and Incorporated that Information into Its Investigation
                  and Prosecution
12
13         The government took an enormous gamble by intentionally directing and

14   conducting a pretextual border stop at the Miami airport on October 19, 2020. It has

15   now lost that gamble, see Apr. 27, 2021 Order (Dkt. 296), and the taint of the Miami

16   airport stop has permeated the government’s case over the last seven months.

17         As discussed in Ayvazyan’s Reply in Support of the Motion to Dismiss for

18   Prosecutorial Misconduct, the government’s lead case agent testified under oath two

19   days after seizing the tainted evidence about the importance of the tainted evidence to

20   the government’s theory of the case:

21         Question: My question is how do you know that Mr. Ayvazyan and Miss

22         Terabelian were the ones who actually filed these applications through the

23         computer?

24         Agent Palmerton: For some of the applications filed under the name Iuliia

25         Zhadko, the funds were deposited into a bank account. From there, the

26         funds float into an escrow account. And in reviewing the records from that

27         escrow company, there was an e-mail from a Richard Ayvazyan that

28         appeared to be directing the flow of funds from that bank account. And
                                   12
      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 20 of 25 Page ID #:3429



1          then, once the CBP stopped for the secondary inspection, we learned
2          that there was a photograph of Iuliia Zhadko on the digital device and
3          we made the connection that Iuliia Zhadko was, in fact, an alias of
4          Richard Ayvazyan.
5    Oct. 22, 2020 Hr’g Tr. at 23-24 (Dkt. 310-6) (emphasis added); see also Compl.
6    Palmerton Aff. ¶ 41 (Dkt. 1) (“CBP also conducted a manual search of Terabelian’s
7    cellphone for digital contraband and discovered text messages in which Terabelian
8    appeared to be using the identity of ‘Viktoria Kauichko’ to communicate with others.”).
9    These tainted allegations made their way into both the indictment and the superseding
10   indictment, which allege that Ayvazyan is responsible for the acts of Zhadko and that
11   Ayvazyan and Terabelian are responsible for the acts of Kauichko. See Reply Supp.
12   Mot. to Dismiss for Prosecutorial Misconduct at 10-11 (Dkt. 329).
13         The taint is not limited, however, to the government’s theory of the case
14   regarding Ayvazyan and Terabelian. Indeed, the government has already used tainted
15   evidence against both them and their co-defendants. In its March 15, 2021 Opposition
16   to the Motion to Suppress and March 29, 2021 Ex Parte Application for a Modified
17   Protective Order, the government used the following tainted photographs:
18       N.T.’s credit cards (he was later added to the Superseding Indictment as an
19         alleged victim of identity theft and related substantive counts);
20       An email containing contact information for the person who later became the
21         government’s confidential informant and who was not approached by the
22         government until months later;
23       Identification cards belonging to Anton Kudiumov who was later alleged to be an
24         alias of Manuk Grigoriyan in the Superseding Indictment;
25       Handwritten notes listing account numbers, log in credentials, and other
26         information related to accounts owned by Viktoria Kauichko, some of which
27         appear to be associated with allegedly fraudulent PPP loans;
28       Iuliia Zhadko’s identification cards;
                                   13
      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 21 of 25 Page ID #:3430



1        Viktoria Kauichko’s identification cards.
2    Dkt. 152 Ex. 8; Dkt. 219 Ex. 4, 5, 6, 7, 8, 9, 10, 11.
3          The government’s exposure to tainted evidence goes much further than the above
4    list of filing attachments. As summarized in Ayvazyan’s May 7 letter, the government
5    also reviewed tainted evidence regarding topics added to the superseding indictment,
6    including but not limited to Terabelian allegedly posing as Viktoria Kauichko, Turing
7    Info Solutions, the sale of Residential Property 3 (as referenced in the superseding
8    indictment), a photograph of co-defendant Manuk Grigoriyan and his contact
9    information, and applications and debit cards related to Mod Interiors. See Dkt. 329-4
10   (listing the relevant document ID ranges). Even this list—based solely on the
11   photographs taken by CBP and sent to the FBI or prosecutors—is only the tip of the
12   iceberg. CBP and other parts of the government team have likely viewed a substantial
13   number of other files and used those files (whether consciously or not) as part of their
14   investigation during the seven months it has had the tainted information and evidence in
15   its possession. The government has the burden of proving that did not occur.
16         B.     The Majority of the Government’s Investigation Occurred After
17                Exposure to Tainted Evidence
18         The majority of the government’s investigation occurred after the government
19   compelled Ayvazyan and Terabelian’s statements in violation of the Fifth Amendment.
20   The government has spent months telling Ayvazyan and Terabelian that its
21   investigation was ongoing. See, e.g., Dkt. 278 at 1 (“The government put defendant on
22   notice that he was subject to ongoing investigation”). The government’s opposition to
23   Ayvazyan’s motion to enforce this Court’s discovery order argued repeatedly that it had
24   continued investigating after indicting Ayvazyan. For example, the government
25   claimed that it had “continued its investigation into the pandemic fraud ring” and
26   “continued its investigation even as grand juries were suspended in this District because
27   of COVID-19 from December 2020 into February 2021.” Dkt. 278 at 4. The
28   government claimed this continued investigation resulted in productions that “were
                                              14
      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 22 of 25 Page ID #:3431



1    substantially larger than earlier productions because they included information relating
2    to the 150-plus loans, new companies, new money laundering charges, and the four
3    newly-charged defendants that were the subject of the First Superseding Indictment.”
4    Even now, the government describes its investigation as “ongoing” despite the taint
5    (see Dkt. 307 at 2).
6          What the government previously believed were winning arguments in defense of
7    its late productions in violation of this Court’s discovery cutoff are now admissions that
8    the superseding indictment was procured with tainted evidence. As discussed above,
9    Agent Palmerton formed his theory of this case based on the evidence found as a result
10   of the compelled statements and the government at large thereafter adopted that theory
11   of the case. Like a virus, the tainted information derived from compelled statements
12   appears to have spread throughout the government teams, infecting both investigatory
13   and prosecution decisions. As Danielson warned, tainted evidence has plagued the trial
14   strategy of the prosecutors, worming their way into in-court submissions and both the
15   original and superseding indictment.
16         Given the difficulty of proving that compelled statements have not indirectly
17   affected the prosecution’s trial strategy as required by Ninth Circuit law, dismissal is
18   inevitable. The recent Benson case from the U.S. District Court for the Northern
19   District of California involving a defendant who was compelled to answer questions
20   during a competency interview is once again instructive. During the two-day Kastigar
21   hearing in Benson, the government submitted exhibits, a declaration from its lead
22   investigator, and testimony claiming “prior independent sources of evidence relating to
23   each statement made by [the defendant].” 2016 WL 215233, at *1. The magistrate
24   judge and district court judge agreed that the government’s submissions were
25   insufficient to carry the government’s heavy burden to disprove derivative use. In
26   particular, the court reviewed the Ninth Circuit authority on the issue of non-
27   evidentiary use, comparing United States v. Crowson, 828 F.2d 1427 (9th Cir. 1987);
28   United States v. Mapelli, 971 F.2d 284 (9th Cir. 1992); United States v. Montoya, 45
                                   15
      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 23 of 25 Page ID #:3432



1    F.3d 1286 (9th Cir. 1995); and United States v. Danielson, 325 F.3d 1054 (9th Cir.
2    2003):
3        In Crowson, “as here, the criminal investigation was ‘substantially completed’ by
4          the time the testimony was received, [but] the testimony there largely involved
5          authentication of documents which themselves served as prior independent
6          sources….”
7        In Mapelli, the Ninth Circuit held that the trial court “erred in denying a
8          defendant’s motion to disqualify prosecutors who had been exposed to her
9          immunized testimony and might have improperly used it to plan trial strategy.”
10         Id. It was insufficient for the government to argue that it would not use the
11         testimony to plan strategy; it had to prove that fact.
12       In Montoya, the government carried its burden because the government proved
13         that the tainted prosecutor’s involvement was limited to a pre-indictment request
14         to prosecute and that the government’s new prosecutor had not been exposed to
15         any of the immunized statements.
16       In Danielson, the Ninth Circuit stated that under the Kastigar standard, the
17         government must show that all of its evidence and all of its trial strategy were
18         derived from legitimate independent sources.
19   2016 WL 215233, at *2. The Benson court therefore concluded that “binding precedent
20   does indeed cover non-evidentiary uses, including adjustments to trial strategy in light
21   of knowledge of such statements.” Id. at *4. The district court judge therefore
22   disqualified the prosecutors in order to ensure that the immunized statements were not
23   put to non-evidentiary use in preparing for trial. Id. The facts of this case compare
24   favorably with those of Benson. Unlike Benson, the investigation here was not
25   “substantially complete” when the government was exposed to tainted evidence. Here,
26   the government compelled statements near the outset of its investigation. In addition,
27   the tainted evidence not only formed a significant portion of the government’s overall
28   evidence, it also consisted of some of the government’s strongest evidence in support of
                                   16
      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 24 of 25 Page ID #:3433



1    its theory of the case. The government will not be able to carry its heavy burden of
2    proof that this evidence was not used in developing its case.
3    IV.   CONCLUSION
4          The Fifth Amendment violation has infected this case since the moment it
5    occurred, and it is too late to excise the taint now. The Court should hold a Kastigar
6    hearing, disqualify the prosecution team, and dismiss the case.
7           Dated: May 17, 2021             Respectfully submitted,
8
                                            STEPTOE & JOHNSON LLP
9
                                            /s/ Ashwin J. Ram
10                                          Ashwin J. Ram (SBN 227513)
                                            aram@steptoe.com
11
                                            Michael A. Keough (SBN 327037)
12                                          mkeough@steptoe.com
13                                          Meghan L. Newcomer (pro hac vice)
                                            mnewcomer@steptoe.com
14                                          Nicholas P. Silverman (pro hac vice)
15                                          nsilverman@steptoe.com
                                            633 West Fifth Street, Suite 1900
16                                          Los Angeles, CA 90071
17                                          Telephone: (213) 439-9400
                                            Facsimile: (213) 439-9599
18
                                            Counsel for Defendant Richard Ayvazyan
19
                                            BIENERT KATZMAN LITTRELL
20                                          WILLIAMS, LLP
21
                                            /s/ John L. Littrell
22                                          John L. Littrell (SBN 221601)
                                            jlittrell@bklwlaw.com
23
                                            Ryan V. Fraser (SBN 272196)
24                                          rfraser@bklwlaw.com
                                            601 W. 5th Street, Suite 720
25
                                            Los Angeles, CA 90071
26                                          Telephone: (213) 528-3400
                                            Facsimile: (949) 369-3701
27
28                                          Counsel for Defendant Marietta Terabelian
                                   17
      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338 Filed 05/17/21 Page 25 of 25 Page ID #:3434



1                                SIGNATURE ATTESTATION
2          Pursuant to Local Rule 5-4.3.4(a)(i), the filer attests that all signatories listed, and
3    on whose behalf the filing is submitted, concur in the filing’s content and have
4    authorized the filing.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   18
      MOTION FOR KASTIGAR HEARING, DISQUALIFICATION, AND DISMISSAL
